              IN THE UNITED ST ATES DISTRICT COURT
                 EASTERN DISTRICT OF ARKANSAS
                       NORTHERN DIVISION

CHRISTIN A HALL, Individually and on
Behalf of All Others Similarly Situated                     PLAINTIFF

v.                         No. 3:18-cv-235-DPM

INMATE SERVICES CORPORATION;
and RANDY CAGLE, JR.                                    DEFENDANTS

                                  ORDER
         On 8 April 2020, the Court held a telephone status conference.
Daniel Ford and Joshua Sanford appeared for Hall; Ross Webster
appeared for Inmate Services;       and Randy Cagle Jr. appeared for
himself. The Court ordered Inmate Services and Cagle to take the
following steps to resolve the discovery issues and get the case back on
track:
         • By 22 April 2020, produce copies of all documents in Inmate
           Services' or Cagle' s possession related in any way to the
           settlement with the Department of Labor, including forms,
           releases, checks, receipts, other proof of payments, and any
           other relevant documents. Rolling production is fine.
     • By 8 May 2020, respond formally, and as fully as possible based
           on current information, to Hall's discovery propounded in July
           2019, with answers for Inmate Services and Cagle, all under
       oath verified by Cagle. Between April 22nd and May 8th, if
       Inmate Services or Cagle uncovers any other items or papers
       related to the Department of Labor settlement, they must
       provide those items or papers to Hall by 8 May 2020.
A Third Amended Final Scheduling Order will issue.
     So Ordered.

                                                     I
                                      D.P. Marshall Jr.
                                      United States District Judge




                                -2-
